DETAILED ACTION
This action is responsive to claims filed 14 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-30 were pending in the previous Office action mailed 22 November 2021.
Claims 1, 9, 13, 20 and 28 have been amended.
Claims 1-30 remain pending for examination.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Applicant’s arguments appear to reference and replicate large portions of Chen et al. (WO 2014/071601, hereinafter Chen) and Gholmieh et al. (US 2018/0049213, hereinafter Gholmieh), and then that is immediately followed by conclusions that the prior art does not disclose certain limitations of claims 1 or 2. Without any analysis providing any reasoning for why the applicant believes how the claims avoid the prior art, applicant’s “arguments” amount to merely conclusory statements. Therefore, applicant’s arguments do not comply with 37 CFR 1.111(c).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, applicant references and replicates large portions of Chen and Gholmieh and concludes that Chen, as modified by Li (US 11,134,497) and Gholmieh do not disclose the claimed invention. Applicant concludes that Chen and Gholmieh supposedly do not disclose certain elements of the claimed invention, so Chen-Li can’t disclose claim 1 and Chen-Li-Gholmieh cannot disclose claim 2. Applicant then applies their conclusions for claims 1 and 2 to the rest of the pending claims that stand rejected. Despite their conclusions, applicant does not appear to contemplate whether the combined reading of Chen-Li disclose claims 1, 6-9, 14-20 and 25-28 or whether the combined reading of Chen-Li-Gholmieh disclose claims 2, 10, 21 and 29.
Therefore, none of applicant’s arguments are persuasive, and the rejection of claims 1-2, 6-10, 14-21 and 25-29 is maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 14-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2014/071601, previously cited, hereinafter Chen) in view of Li et al. (US 11,134,497, previously cited, hereinafter Li).
Re Claim 1, Chen discloses a method for wireless communication at a user equipment (UE) (p. 11 l. 10-11 disclose a method of a user equipment (UE)), comprising: 
determining, for the UE, a first set of physical layer capabilities (Fig. 4, p. 2 ll. 14-18, p. 11 ll. 41-44, p. 13 ll. 14-15, ll. 20-22, ll. 45-51 disclose the UE receiving system information and selecting a bandwidth of a frequency band supported by the UE from the system information) associated with communications in a first channel bandwidth of a radio frequency spectrum band (Ibid. discloses the UE selecting an S-UMTS cell as a first band bandwidth capability indication information; and p. 13 l. 52 – p. 14 l. 4 describes the types of information that the first band bandwidth capability indication information includes) and a second set of physical layer capabilities  associated with communications a second channel bandwidth of the radio frequency spectrum band (Fig. 4, p. 4 ll. 16-26 and p. 14 l. 39 – p. 15 l. 18 disclose the UE determining a second band bandwidth capability information indication); 
transmitting, to a base station, a first UE capability report (Fig. 4 and p. 14 ll. 5-31 disclose the UE sending the first band bandwidth capability indication information to the control node; p. 18 ll. 15-17 discloses the control node as a radio network controller (RNC), as in a network-side device – for the UE to transmit anything to the control node, a base station must be between the UE and the control node as further evidenced by Fig. 13 and p. 22 ll. 32-53 disclosing the base station performing the same actions as those disclosed as performed by the UE; thus, disclosure of the UE sending a report to the control node is disclosure of the UE transmitting the report to a base station) indicating the first channel bandwidth (p. 14 ll. 8-9 discloses the bandwidth information being represented by a bit string indicating the supported band bandwidth, wherein the ability to support the bandwidth of the band determines the bandwidth capability indication information of the first band) and comprising the first set of physical layer capabilities (p. 13 l. 52 – p. 14 l. 4 discloses the first band bandwidth capability indication information as including: an indication of supporting an S-UMTS cell, or supporting a specific form of S-UMTS, one or more frequency range indications or a range of frequency range indications that are supported in a certain slave system message, or an indication of multiple combinations of supported frequency band bandwidths obtained from system messages – ¶ 93 of the present application discloses “modified power reduction,” “power class,” “maximum uplink duty cycle,” “MIMO parameters per band,” or “bandwidth part feature” as examples of a collection/set of UE physical-layer capabilities; at least indicating support for S-UMTS or a specific form of S-UMTS along with indicating supported frequency ranges as disclosed in Chen appears to at least be within the scope of “a bandwidth feature” and is thus within the scope of “a first set of physical layer capabilities”); 
transmitting, to the base station, a second UE capability report (Fig. 4 and p. 15 ll. 19-27 disclose the UE sending the second band bandwidth capability indication information to the control node) indicating the second channel bandwidth (p. 15 ll. 24-27 discloses the second band bandwidth capability indication information as including bandwidth capability indication information referring to bandwidth information of the bandwidth of all the S-UMTS cells supported by the UE) and comprising the second set of physical layer capabilities (Ibid. discloses the S-UMTS cells supported by the UE in association with the supported band bandwidths, which appears to be within the scope of “a bandwidth feature” as described by the present application as an example of a set of physical-layer capabilities at ¶ 93); 
receiving, from the base station, control information indicating a channel bandwidth comprising the first channel bandwidth or the second channel bandwidth, the control information based at least in part on the first set of physical layer capabilities or the second set of physical layer capabilities for the indicated channel bandwidth (Fig. 4, p. 14 ll. 32-38 and p. 15 ll. 31-36, p. 15 l. 52 – p. 16 l. 5 disclose the control node sending possible bandwidth information to the UE and the control node configures measurement parameters for the UE according to all scaled bandwidth cell band bandwidth information supported by the UE, and ensures parameter configuration accuracy – the UE cannot be so configured without receiving something from the control node to configure the UE; thus, disclosure of the UE being configured by the control node is disclosure of the UE receiving configuration information from the control node).
Chen may not explicitly disclose the UE as further: 
communicating with the base station according to the received control information.
However, in analogous art, Li discloses a UE further:
communicating with the base station according to the received control information (Fig. 2 and 8:8-15 disclose a Radio Access Network (RAN) node and terminal sending and receiving signals on resources allocated by the RAN node).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li to modify Chen in order to allow a UE to communicate with a network once the UE has been configured for such communication. One would have been motivated to do this, because in a multi-band communications system, bandwidth capabilities supported by a terminal in some frequency bands may be less than the system's bandwidth (Li 8:16-26).
Re Claim 6, Chen-Li disclose the method of claim 1.
Chen discloses wherein at least one capability of the first set of physical layer capabilities and the second set of physical layer capabilities comprises a modified power reduction, or a power class, or a maximum uplink duty cycle, or a multiple-input multiple-output (p. 11 l. 49 – p. 12 l. 1 discloses first band bandwidth capability indication information including certain frequency information or a scaling parameter value; and p. 13 ll. 25-29 and p. 15 ll. 39-42 disclose band bandwidth capability indication information as including a frequency range in which one cell operates, a scaling factor, a scaled bandwidth cell indication, and a frequency band range).
Re Claim 7, Chen-Li disclose the method of claim 1, wherein a first value of at least one capability in the first set of physical layer capabilities different than a second value of the at least one capability in the second set of physical layer capabilities (p. 14 ll. 8-9 discloses the first bandwidth information as a bit string indicating the supported bandwidth; and p. 15 ll. 2-8 describe the second bandwidth information indicating the bandwidth of all the S-UMTS cells supported by the UE – thus, indicating more information than the first bandwidth information, which means that the second bandwidth information is disclosed as at least partially different from the first bandwidth information).
Re Claim 8, Chen-Li disclose the method of claim 1, wherein: 
transmitting the first UE capability report comprises transmitting the first UE capability report in radio resource control signaling (Fig. 4 and p. 13 ll. 16-19, 24-26 disclose the UE carrying the first bandwidth information in an RRC connection request message); and
transmitting the second UE capability report comprises transmitting the 5second UE capability report in radio resource control signaling (Fig. 4 and p. 15 ll. 19-21 disclose the UE sending the second band bandwidth capability indication information to the control node in an RRC connection setup complete message).
Re Claim 9, Chen discloses a method for wireless communication at a base station (Fig. 4 and p. 13 ll. 3-11 disclose a reporting method between a UE and a control node; p. 18 ll. 15-17 discloses the control node as a radio network controller (RNC), as in a network-side device – for the UE to transmit anything to the control node, a base station must be between the UE and the control node as further evidenced by Fig. 13 and p. 22 ll. 32-53 disclosing the base station performing the same actions as those disclosed as performed by the UE – thus, a base station is disclosed as receiving all messages disclosed as received by the control node and transmitting all of the messages disclosed as sent by the control node since it must at least relay messages between the UE and the control node as disclosed by Fig. 4), comprising: 
receiving, from a user equipment (UE), a first UE capability report (Fig. 4, p. 14 ll. 5-31 describes the UE sending a first-band bandwidth capability indication information – the first-band bandwidth capability indication information is disclosed as received by the base station/control node, because the control node is disclosed as responding to that message) indicating a first channel bandwidth supported by the UE in a radio frequency spectrum band (Ibid. discloses the first-band bandwidth capability indication information indicating a support band bandwidth out of cells indicated by the control node), the first UE capability report comprising a first set of physical layer capabilities associated with communications in the first channel bandwidth (p. 13 l. 52 – p. 14 l. 4 discloses the first band bandwidth capability indication information as including: an indication of supporting an S-UMTS cell, or supporting a specific form of S-UMTS, one or more frequency range indications or a range of frequency range indications that are supported in a certain slave system message, or an indication of multiple combinations of supported frequency band bandwidths obtained from system messages – ¶ 93 of the present application discloses “modified power reduction,” “power class,” “maximum uplink duty cycle,” “MIMO parameters per band,” or “bandwidth part feature” as examples of a collection/set of UE physical-layer capabilities; at least indicating support for S-UMTS or a specific form of S-UMTS along with indicating supported frequency ranges as disclosed in Chen appears to at least be within the scope of “a bandwidth feature” and is thus within the scope of “a first set of physical layer capabilities”); 
receiving, from the UE, a second UE capability report (Fig. 4 and p. 15 ll. 19-23 disclose the UE sending a second band bandwidth capability indication information to the control node, and the control node configuring frequency point information according to the second band bandwidth capability indication information – thus, the second band bandwidth capability indication information is disclosed as received) indicating a second channel bandwidth supported by the UE in the radio frequency spectrum band (Fig. 4 and p. 15 ll. 24-27 disclose the second band bandwidth capability indication information as including information of the bandwidth of all the S-UMTS cells supported by the UE), the second UE capability report comprising a second set of physical layer capabilities associated with communications in the second channel bandwidth (Ibid. discloses the S-UMTS cells supported by the UE in association with the supported band bandwidths, which appears to be within the scope of “a bandwidth feature” as described by the present application as an example of a set of physical-layer capabilities at ¶ 93); 
determining, based at least in part on the identified channel bandwidth, configuration information for the UE according to the first set of physical layer capabilities or the second set of physical layer capabilities (Fig. 4. And p. 15 ll. 21-23 describe the control node configuring the frequency point information according to the second band bandwidth capability indication information); and 
transmitting the determined configuration information to the UE (Ibid. discloses the control node sending the frequency point information as a measurement parameter to the UE). 
Chen may not explicitly disclose identifying a channel bandwidth to use to communicate with the UE, the identified channel bandwidth comprising one of the first channel bandwidth or the second channel bandwidth. 
However, in analogous art, Li discloses identifying a channel bandwidth to use to communicate with the UE, the identified channel bandwidth comprising one of the first channel bandwidth or the second channel bandwidth (Fig. 2 and 8:4-26 disclose a Radio Access Network (RAN) node allocating a bandwidth part of an entire system bandwidth to a terminal; 5:16-40 describe the RAN node as a base station). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li to modify Chen in order to have a base station identify resources for the UE based on the UE's bandwidth capabilities. One would have been motivated to do this, because having the base station identify the channel bandwidth for the UE improves configuration flexibility (Li 6:4-33).
Re Claim 14, Chen-Li disclose the method of claim 9.
Chen further discloses: 
determining a combined UE capability report based at least in part on the received first UE capability report and the received second UE capability report (Fig. 4, p. 14 ll. 32-38 and p. 15 ll. 21-23 disclose the control node sending an RRC reject message based on the first-band bandwidth capability indication information from the UE and configuring the UE based on the second-band bandwidth capability indication information – the configuration is based on both band bandwidth capability indication information transmission, because for the configuration is explicitly disclosed as based on the second-band bandwidth capability indication information, and the second-band bandwidth capability indication information transmission would not be reached with the control node rejecting the first-band bandwidth capability indication information).
Re Claim 15, Chen-Li disclose the method of claim 9.
Chen discloses wherein the first UE capability report comprises an indication of the radio frequency spectrum band associated with the first channel bandwidth (p. 12 ll. 39-43, p. 13 ll. 25-29 and p. 13 l. 52 – p. 14 l. 4 disclose the band bandwidth capability indication information as including a frequency range), and the second UE capability report comprises the indication of the radio frequency spectrum band associated with the second channel bandwidth (Ibid. – this portion of the disclosure refers to band bandwidth capability indication information, not just the first and second iterations; thus, this disclosure applies to both the first and second band bandwidth capability indication information).
Re Claim 16, Chen-Li disclose the method of claim 15.
Chen discloses wherein the indication of the radio frequency spectrum band comprises a same band number associated with the first channel bandwidth and the second channel bandwidth (p. 14 ll. 8-11 describes the first band bandwidth capability indication information indicating support for a bandwidth out of bandwidths indicated to the UE by the control node; and p. 15 ll. 24-27 describes the second band bandwidth capability indication information indicating all of the S-UMTS cells supported by the UE – thus, the first band bandwidth capability indication information indicates a subset of S-UMTS cells that is also included in the second band bandwidth capability indication information).
Re Claim 17, Chen-Li disclose the method of claim 9.
Chen discloses wherein a first value of at least one capability in the first set of physical layer capabilities is different than a second value of the at least one capability in the second set of physical layer capabilities (p. 14 ll. 8-11 describes the first band bandwidth capability indication information indicating support for a bandwidth out of bandwidths indicated to the UE by the control node; and p. 15 ll. 24-27 describes the second band bandwidth capability indication information indicating all of the S-UMTS cells supported by the UE – thus, the first band bandwidth capability indication information indicates a subset of S-UMTS cells that is also included in the second band bandwidth capability indication information, and by being a subset, the first band bandwidth capability indication information indicates information that is different from the second band bandwidth capability indication information, because it is disclose as not indicating at least one supported bandwidth that is indicated in the second band bandwidth capability indication information).
Re Claim 18, Chen-Li disclose the method of claim 17.
Chen discloses wherein the at least one capability comprises a modified power reduction, or a power class, or a maximum uplink duty cycle, or a multiple- input multiple-output parameter per band, or a bandwidth part feature, or a combination thereof (p. 13 ll. 25-32 and p. 15 ll. 39-42 disclose the band bandwidth capability indication information as including as including a frequency range in which one cell operates, a scaling factor, a scaled bandwidth cell indication, and a frequency band range).
Re Claim 19, Chen-Li disclose the method of claim 9.
Chen further discloses: 
receiving the first UE capability report comprises receiving the first UE capability report in radio resource control signaling (Fig. 4 and p. 13 ll. 16-19, 24-26 disclose the UE carrying the first bandwidth information in an RRC connection request message); and 
receiving the second UE capability report comprises receiving the second UE capability report in radio resource control signaling (Fig. 4 and p. 15 ll. 19-21 disclose the UE sending the second band bandwidth capability indication information to the control node in an RRC connection setup complete message). 
Re Claims 20, 25-27, though of varying scope, the limitations of claims 20 and 25-27 are substantially similar or identical to those of claims 1 and 6-8, and are rejected under the same reasoning.
Re Claim 28, though of a different scope, the limitations of claim 28 are substantially similar or identical to those of claim 9, and is rejected under the same reasoning. 
Claims 2, 10, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Li as applied to claims 1, 9, 20 and 28 above, and further in view of Gholmieh et al. (US 2018/0049213, previously cited, hereinafter Gholmieh).
Re Claim 2, Chen-Li discloses the method of claim 1.
Chen-Li may not explicitly disclose wherein determining the first set of physical layer capabilities and the second set of physical layer capabilities comprises: 
identifying a carrier aggregation configuration associated with at least one of the first channel bandwidth or the second channel bandwidth; and 

However, in analogous art, Gholmieh discloses wherein determining the first set of physical layer capabilities and the second set of physical layer capabilities comprises: 
identifying a carrier aggregation configuration associated with at least one of the first channel bandwidth or the second channel bandwidth (Fig. 10 and ¶ 110 disclose a UE expanding a dual connectivity network by decreasing the set of bands that can be activated in parallel with carrier aggregation such as by 2×CA, 3×CA or higher in association with Wi-Fi bands, bandwidth classes and/or bandwidths); and 
determining at least one physical layer capability of the first set of physical layer capabilities or the second set of physical layer capabilities based at least in part on the identified carrier aggregation configuration (¶ 111 discloses determining information for New Radio (NR) capabilities including Carrier Aggregation (CA) Bandwidth Class (CA-BandwidthClass)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gholmieh to modify Chen-Li in order to identify a carrier aggregation configuration and determine the first or second physical-layer capabilities based on the CA configuration. One would have been motivated to do this, because carrier aggregation helps the UE to expand a dual connectivity framework for LTE, including use of NR (Gholmieh ¶ 110).
Re Claim 10, Chen-Li disclose the method of claim 9.
Chen-Li may not explicitly disclose wherein determining the configuration information for the UE comprises: 
identifying a carrier aggregation configuration for the UE; and 
determining, based at least in part on the identified channel bandwidth and the carrier aggregation configuration, the configuration information for the UE according to the first set of physical layer capabilities or the second set of physical layer capabilities.
However, in analogous art, Gholmieh discloses wherein determining the configuration information for the UE comprises: 
identifying a carrier aggregation configuration for the UE (Fig. 10 and ¶ 110 disclose a UE expanding a dual connectivity network by decreasing the set of bands that can be activated in parallel with carrier aggregation such as by 2×CA, 3×CA or higher in association with Wi-Fi bands, bandwidth classes and/or bandwidths); and 
determining, based at least in part on the identified channel bandwidth and the carrier aggregation configuration, the configuration information for the UE according to the first set of physical layer capabilities or the second set of physical layer capabilities (¶ 111 discloses determining information for New Radio (NR) capabilities including Carrier Aggregation (CA) Bandwidth Class (CA-BandwidthClass)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gholmieh to modify Chen-Li in order to identify a carrier aggregation configuration and determine the first or second physical-layer capabilities based on the CA configuration. One would have been motivated to do this, because carrier aggregation helps the UE to expand a dual connectivity framework for LTE, including use of NR (Gholmieh ¶ 110).
Re Claims 21 and 29, though of varying scope, the limitations of claims 21 and 29 are substantially similar or identical to those of claims 2 and 10, and are rejected under the same reasoning.
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the ordered combination of all of the features of at least dependent claims 3-5, 11-13, 22-24 and 30. Specifically, the prior art of record fails to disclose the limitations specific to each of claims 3-5 in ordered combination with all the other features of at least any one of the independent claims.
The prior art of record relied upon above was found to be the closest prior art to the claimed invention. However, Chen, Li and Gholmieh do not appear to disclose matter within the scope of claims 3-5, 11-13, 22-24 or 30 alone or in reasonable combination. Likewise, the prior art listed below as pertinent but no relied upon in this action do not appear to disclose the matter at issue alone or in reasonable combination.
Therefore, at least dependent claims 3-5 are objected to as allowable over the prior art of record if rewritten in independent form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Thomas R Cairns/            Primary Examiner, Art Unit 2468